Case: 12-15762   Date Filed: 05/30/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15762
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:96-cr-00025-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GEORGE WASHINGTON PARKER, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (May 30, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-15762     Date Filed: 05/30/2013   Page: 2 of 2


      Gwendolyn Spivey, appointed counsel for George Washington Parker, Jr. in

this appeal of the district court’s denial of Parker’s 18 U.S.C. § 3582(c)(2) motion

for a sentence reduction, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Therefore,

counsel’s motion to withdraw is GRANTED, and the denial of Parker’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2